Case 2:19-cv-00042-HYJ-MV ECF No. 179, PageID.1612 Filed 07/30/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


DAVID PEPIN,

         Plaintiff,
                                                     Case No. 2:19-cv-42
v.
                                                     Hon. Hala Y. Jarbou
WISCONSIN CENTRAL LTD.,

      Defendant.
____________________________/

                                             ORDER

         Before the Court is WCL’s Unopposed Motion for Status Conference (ECF No. 177).

Accordingly:

         IT IS ORDERED that WCL’s Unopposed Motion for Status Conference (ECF No. 177)

is GRANTED IN PART and DENIED IN PART. The motion is granted regarding a status

conference to discuss the third-party reviewer, and a status conference is set for Wednesday,

August 4, 2021, at 2:30 p.m. via Zoom. Videoconference information will be issued separately.

Pursuant to the Court’s order denying Plaintiff’s appeal of the Magistrate Judge’s June 1, 2021,

order (ECF No. 178), all other relief is denied as moot.




Dated:     July 30, 2021                              /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE
